In a child support proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Nassau County (Koenig, J.), dated December 12, 2000, which denied his objections to an order of the same court (Bannon, H.E.), dated April 24, 2000, denying his application for a downward modification of his child support obligation.
Ordered that the order is affirmed, without costs- or disbursements.
Contrary to the father’s contention, his status as a recipient of public assistance is insufficient to relieve him of his obligation to provide court-ordered support (see Matter of Commissioner of Social Servs. [Wilcher] v McDonald, 245 AD2d 506; Matter of Ludwig v Reyome, 195 AD2d 1020). Accordingly, the Family Court properly denied the father’s motion for a downward modification of his child support obligation, as he failed to meet his burden of establishing a substantial change in circumstances (see Matter of Prisco v Buxbaum, 275 AD2d 461; Matter of Roth v Bowman, 237 AD2d 447; Klapper v Klapper, 204 AD2d 518).
The father’s remaining contentions are without merit. Ritter, J.P., O’Brien, Krausman and Adams, JJ., concur.